Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department in June, 1954. He is charged with failing to prosecute an action for personal injuries, failure to respond to requests of petitioner’s Committee on Grievances for his explanation thereof and refusal to answer questions in the course of a hearing before the committee. The report of the Referee sustaining the charges is confirmed. Assuming, as alleged by respondent, that the client refused to reimburse him for disbursements, the respondent was not thereby justified in refraining from proceeding in the action for over three years after the inquest therein. Moreover, there is no justification for respondent’s refusal to respond to the inquiries of the Committee on Grievances and his refusal to answer the questions put to him at the hearing before the committee. (Matter of Sultan, 26 A D 2d 210.)
Respondent should be suspended for a period of six months.
Rabin, J. P., McNally, Stevens, Steuer and Capozzoli, JJ., concur.
Respondent suspended for a period of six months, effective January 6,1967.